Weinstein, J.,
concurs in part and dissents in part, and votes to affirm the judgment in its entirety, with the following memorandum: Where a defendant is sentenced for the commission of different offenses and an act constituting one of the offenses is not a material element of the other, courts in their discretion may impose consecutive sentences (People v Doyle, 119 Misc 2d 1). Under the circumstances of this case, it is clear that the sentencing court did not err in imposing consecutive sentences upon defendant on the basis of the separate acts which constituted the crimes of robbery and rape (Penal Law § 70.25 [2]; People v Underwood, 52 NY2d 882; People v Dorsey, 79 AD2d 611).
Defendant’s conviction of the crime of robbery in the first degree was predicated upon proof that on May 16, 1980, he accosted the complainant, forced her out of an elevator and stole money and jewelry from her person and purse while continuously using or threatening to use physical force upon her and displaying what appeared to be a revolver. At that point, it appeared, by the complainant’s own testimony, that defendant intended only to mug her. However, he thereafter engaged in sexual intercourse with her by forcible compulsion. It is evident that defendant’s acts of robbery and rape were distinct crimes and that one was not a material element of the other. As per the terminology of the Court of Appeals, defendant’s crimes were "successive separate acts” with the rape of the victim appearing to have been an "unnecessary afterthought” (People v Tanner, 30 NY2d 102, 108).
In view of the heinous nature of the subject crimes, defendant’s extensive criminal history, and the fact that a number of his juvenile and adult arrests also involved sexual abuse, I conclude that the imposition of consecutive sentences was entirely justified. As aptly set forth by Mr. Justice Lazer in People v Suitte (90 AD2d 80, 83): "It is scarcely worth repetí*786tion to observe that a sentencing determination is a matter committed to the exercise of the sentencing court’s discretion, for it is that court’s primary responsibility (People v Farrar, 52 NY2d 302, 305; People v Notey, 72 AD2d 279, 282). Sentencing involves consideration of the crimes charged, the particular circumstances of the offender, and the purposes of a penal sanction (People v Farrar, supra; People v McConnell, 49 NY2d 340, 346). Tt is the sensitive balancing of these * * * criteria in the individual case that makes the process of sentencing the most difficult and delicate decision that a Judge is called upon to perform’ (People v Notey, supra, p 283)”.
Inasmuch as there has been no abuse of discretion in the balancing process involved herein, I see no reason to intrude upon the domain of the sentencing court. Accordingly, an affirmance of the judgment and sentence appealed from is warranted.